With the part of the foregoing opinion which points out that the decision in State ex rel. Hansen v. Parsons, 57 Idaho 775,69 P.2d 788, did not adjudge O'Malley guilty of violating I. C. A., sections 57-1015 and 57-1016, nor adjudicate his rights or liabilities, I am in accord.
As I understand the opinion it holds O'Malley is entitled to his salary because he has not been convicted of a violation of said sections, or otherwise adjudged to have violated them. That conclusion does violence to sec. 57-1017, which, for convenience, is repeated:
"Any person violating the provisions of the two preceding sections shall be deemed guilty of a misdemeanor, and shall be disqualified from holding any state office or from being employed by the state of Idaho or by any board of regents or board of trustees of any state institution for a period of four years from and after the commission of the offense." *Page 643 
The law does not say a violator of sections 57-1015 and 57-1016 shall be deemed guilty of a misdemeanor and onconviction thereof shall be disqualified from holding any state office. It clearly makes the disqualification to hold office dependent on the violation of the statute, not on the adjudication that it has been violated, and causes the period of disqualification to hold office to commence and to run "from and after the commission of the offense," not from and after the conviction thereof.
I am of the opinion that if O'Malley violated sections 57-1015 and 57-1016 he was, thereupon and thereafter, disqualified to hold a state office and to receive the emoluments thereof for a period of four years next following the violation, and that the facts may be shown in a civil action commenced by him or by or on behalf of the state.
While the judgment in State ex rel. Hansen v. Parsons was not an adjudication against O'Malley, enough appears therein to justify the withholding of a warrant for his salary unless and until his right to receive it is judicially established.